Opinion of the Court by
Judge Nunn
Dismissing.
At the October term, 1910, of the Ohio Circuit Court,' appellees recovered a verdict against appellant, for $500, and appellant made a motion for a new trial during the pendency of which, appellees moved to remit $350 of the verdict, which the court did, thus reducing the amount of the verdict to $150 for which judgment was' rendered, and this appeal is prosecuted. Section 950, of the Kentucky Statutes', in so far as applicable to the question involved, is as follows:
“No appeal shall be taken to the Court of Appeals from a judgment for the recovery of money or personal property, if the value in controversy be less than two hundred dollars, exclusive of interest and cost,” etc.
*287Therefore,- this court is without jurisdiction, as the amount in controversy in this case is less than two hundred dollars. It appears that the judgment for $500 was reduced by the lower court to the amount of $150 and this is the amount in controversy upon this appeal. This court has no power to act without jurisdiction, and any act by this court on this appeal would be void, therefore, the appeal is dismissed.